Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 21 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 21 and 22 recites the limitation "the program guide".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 11, 13-14, 22 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Carney et al. (US 9,451,196).
Regarding claim 8, Carney discloses a method comprising (See Claim 1 Col 69 line 55- Col 70 line 15):
transmitting, by a computing device, content to one or more user devices (See Fig 1, Col 6 line 39- Col 7 line 16 data center generating applications for set top boxes);
retrieving, by the computing device from one or more sources, an application layout file associated with a feature related to the content (See Col 11 line 45-Col 12 line 48);
customizing, by the computing device, the application layout file to generate one or more customized application layout files each configured for a respective device platform and user of the device, wherein each of the one or more customized application layout files comprising a structure that indicates attributes of display layout data for rendering the feature related to the content for the respective device platform (See Col 9 line 25-Col- Col 9 line 67 Col 11 line 45-Col 12 line 48 optimizing for a target platform, user interface and data elements are converted to format specific to the network and device platform, see also Col 16 line 45-Col 17 
transmitting, by the computing device, the one or more customized application layout files to at least one user devices each implementing one of the plurality of device platforms to allow each of the user devices to access the feature related to the content (See Col 9 line 25-Col- Col 9 line 67 Col 11 line 45-Col 12 line 48 optimizing for a target platform, user interface and data elements are converted to format specific to the network and device platform).

Regarding claim 9, Carnery further discloses the method according of Claim 8, wherein the content comprises advertising selected via an Artificial Intelligence (AI) program (See Col 4 line 60-Col 5 line 15 content placement including product offerings/advertisement campaigns may be implemented via automating business rules to accommodate subscriber-specific profiling.).

Regarding claim 11, Carney further discloses the method according to Claim 8, wherein the content for the respective device platform and user is selected using data about the user and/or activities of the user contained in blockchain comprising data from at least one IoT device (See Col 2 line 10-15 personalizing content presentation based on preference and/or profile).

Regarding claim 13, Carney further discloses the method according to Claim 8, wherein the structure’s attributes comprise a general location and allows the receiving device to effect 

Regarding claim 14, Carney further discloses the method according to Claim 8, wherein the step of transmitting comprises transmitting over different networks to different user devices, the method further comprising a step of modifying presented content for each user according to each user (See Col 3 line 45-65, Col 6 line 5-25, See Col 6 line 60-Col 7 line 15 delivering content to clients over different network topologies).

Regarding claim 22, Carney further discloses the method according to Claim 8, wherein content of the program guide comprises advertising (See Col 4 line 60-Col 5 line 15 content placement including product offerings/advertisement campaigns may be implemented via automating business rules to accommodate subscriber-specific profiling.).

Regarding claim 29, Carney further disclose the method according to Claim 28, wherein the content comprises advertising (See Col 4 line 60-Col 5 line 15 selecting content for ITV application including advertisements).

Regarding claim 30, Carney further discloses the method according to Claim 29, wherein the advertising is modified based on the personal data (See Col 4 line 60-Col 5 line 15 selecting advertisements according to subscriber profile).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 9,451,196) in view of Shannon et al. (2008/0092173).

Shannon discloses that it was known for a content of a program guide to be modified by a guided learning environment intended to produce program guide content that appeals to at least one user (See Fig 8 Fig 9 and [0086-0097]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Carney with the known methods of Shannon predictably resulting in content of the program guide (e.g. program descriptions) are comprises content modified in a guided learning environment intended to produce program guide content that appeals to at least one user by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing a user with a customized experience as suggested by Shannon.

	

Claim 12 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 9,451,196) in view of Hull et al. (US 2011/0289011).


Hull discloses that it was known for a user to determine authorized data for sharing based on a user privacy statement comprising a multi-level privacy by design opt in format (See [0134] and Table 6 VIEW (friends view) discloses that it was known to have privacy toggles so that different data types have different privacy settings).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Carney with the known methods of Hull predictably resulting in the content is determined based on user data authorized by the user via a privacy statement comprising a multi-level privacy- by-design opt-in format by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing more customization in user preferences.

Regarding claim 23, Carney discloses the method according to Claim 22, but does not explicitly disclose wherein the content is consistent with each user’s privacy policies.
Hull discloses that it was known for each uses to set their own user privacy policy (See [0134] and Table 6 VIEW (friends view) discloses that it was known to have privacy toggles so that different data types have different privacy settings).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Carney with the known methods of Hull 

Regarding claim 24, Carney discloses the method according to Claim 22, but does not explicitly disclose wherein the users’ privacy policies comprise a multi-level opt-in strategy explaining the use of the data in the selection of content to be presented to the user.
Hull discloses that it was known to use a multi-level opt-in strategy for a user explaining the use of data to a user (See [0134] and Table 6 VIEW (friends view) discloses that it was known to have privacy toggles so that different data types have different privacy settings).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Carney with the known methods of Hull predictably resulting in wherein the users’ privacy policies comprise a multi-level opt-in strategy explaining the use of the data in the selection of content to be presented to the user by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing more customization in user preferences.

	
Regarding claim 25, Carney discloses the method according to Claim 8, but does not disclose further comprising the steps of: receiving a permission from a user to share personal data; and providing the personal data.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Carney with the known methods of Hull predictably resulting in receiving a permission from a user to share personal data; and providing the personal data by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing more customization in user preferences.

	

Regarding claim 26, Carney and Hull further disclose the method according to Claim 25, wherein the personal data comprises content to be displayed (See Hull [0134] the personal data includes user content for sharing with other users/displaying to other users).

Regarding claim 27, Carney and Hull further disclose the method according to Claim 25, wherein the personal data is utilized in selecting appropriate content (See Hull [0134] content selected for sharing based on user privacy settings).


15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 9,451,196) in view of Shapiro et al. (US 2008/0242280)
	
Regarding claim 15, Carney discloses the method according to Claim 14, but does not explicitly disclose wherein one user device is transmitted to via a mobile phone network not used by the other networks to receive the content, another device is transmitted to via a mobile data network not used by the other devices to receive the content, yet another device is transmitted to via a Wi-Fi network not utilized by the other devices to receive the content, yet still another device is transmitted to via a cable television-like network not utilized by the other devices to receive the content but may be (or intended to be utilized) by the other user’s to view the content on a larger screen than the other devices.
Shapiro discloses that it was known to transmit via a mobile phone network not used by the other networks to receive the content, another device is transmitted to via a mobile data network not used by the other devices to receive the content, yet another device is transmitted to via a Wi-Fi network not utilized by the other devices to receive the content, yet still another device is transmitted to via a cable television-like network not utilized by the other devices to receive the content but may be (or intended to be utilized) by the other user’s to view the content on a larger screen than the other devices (See [0030-0031] [0065] delivering content via WIFI, cable, mobile phone network, or mobile data network ).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Carney with the known methods of Shapiro predictably resulting in one user device is transmitted to via a mobile phone network .

	

Claim 16, 17, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 9,451,196) in view of Harrison (2016/0112770).

Regarding claim 16, Carney discloses the method according to Claim 14, wherein the files are constructed and/or arranged based on rules verified over a large dataset of the same and other user selections and performance correlated to the user.
Harrison discloses that it was known to display a user interface based on data of user selection and performance correlated to a user (See [0186-0190] using date stored from database of user selection, prior usage, network connection)
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Carney with the known methods of 


Regarding claim 17, Carney discloses the method according to Claim 14, wherein the customized application layout file is customized for different users and each users’ devices in close proximity.
Harrison discloses that it was known to customize an interface for different users in proximity to a networked device(See [0186-0190] using date stored from database of user selection, prior usage, network connection and customizing a UI based on a user and unidentified use being in proximity of a networked device)
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Carney with the known methods of Harrison predictably resulting in the customized application layout file is customized for different users and each users’ devices in close proximity by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing a UI that is customized to particular users as suggested by Harrison.


Harrison discloses that it was known for content of the user interface to comprise a selection based on data reflecting a confluence of the users consistent with each user’s preferences (See [0186-0190] customizing a UI based on a user and previously rendered media data by the client device of the user).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Carney with the known methods of Harrison predictably resulting in the content of the program guide comprises a selection based on data reflecting a confluence of the users consistent with each user’s preferences by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing a UI that is customized to particular users as suggested by Harrison.

Regarding claim 28, Carney discloses the method according to Claim 8, further comprising the steps of: updating user information; and selecting the content based on the users’ updated information.
Harrison discloses that it was known to customize a UI based on a detected user and their interface being customized based on updated information (See [0186-0190] customizing a UI based on a user and previously rendered media data by the client device of the user and the 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Carney with the known methods of Harrison predictably resulting in updating user information; and selecting the content based on the users’ updated information by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing a UI that is customized to particular users as suggested by Harrison.

	
	
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 9,451,196) in view of Kannan et al. (US 2013/0282430).

Regarding claim 18, Carney discloses the method according to Claim 14, wherein the differences in content between users comprises adjustments or layout derived from a deep learning or machine learning environment that takes a user’s emotion state into account.
	Kannan discloses that it was known to adjust an interface based on machine learning that takes a user’s emotional state into account (See [0077]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Carney with the known methods of Kannan predictably resulting in the differences in content between users comprising 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425